PER CURIAM HEADING






                     NO. 12-05-00102-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

CIRILO MARTINEZ,                                        §     APPEAL FROM THE 
APPELLANT

V.                                                                         §     COUNTY COURT AT LAW NO. 2 OF

JOE B. HENSON AND
DONNA HENSON,                                            §     SMITH COUNTY, TEXAS
APPELLEES




MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3.  Pursuant to Rule 32.1, Appellant’s docketing statement was due
to have been filed at the time the appeal was perfected, i.e., February 14, 2005.  See Tex. R. App. P.
32.1.  On March 21, 2005, this Court notified Appellant that he should file a docketing statement
immediately if he had not already done so.  However, Appellant failed to file a docketing statement.
            On April 8, 2005, this Court issued a second notice advising Appellant that the docketing
statement was past due.  The notice also advised Appellant that the filing fee was due to have been
paid on or before March 31, 2005, but had not been received.  See Tex. R. App. P. 5 (requiring
payment of filing fee at time an item is presented for filing).  The notice further provided that unless
the docketing statement and filing fee were filed on or before April 18, 2005, the appeal would be
presented for dismissal in accordance with Rule 42.3.  The time for filing the docketing statement
and paying the filing fee has expired, and Appellant has not complied with the Court’s request. 
Because Appellant has failed, after notice, to comply with Rule 5 and Rule 32.1, the appeal is
dismissed.  Tex. R. App. P. 42.3(c).
Opinion delivered April 29, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
(PUBLISH)